Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office action is based on the 17/068165 application originally filed October 12, 2020.
Claims 1-17, filed October 12, 2020, are pending and have been fully considered.
Election/Restrictions
Applicant’s election without traverse of Group I claims 1-3 in the reply filed on October 10, 2022 is acknowledged.
Claims 4-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 10, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lippke et al. “Expanding the Group of Porous Interpenetrated Zr-Organic Frameworks (PIZOFs) with Linkers of Different Lengths” December 2016 hereinafter “Lippke” in view of Pour “Synthetic Design and Characterization of Polycyclic Aromatic Compounds in Molecular and Extended Systems” March 2019.
Regarding Claim 1
	Lippke discloses in the abstract, a Zr-based MOF of the PIZOF type, which consists of two independent and mutually interpenetrating UiO-type frameworks with [Zr6O4(OH)4(O2C)12] nodes, does not only form with a PEPEP dicarboxylic acid (P = phenylene, E = ethynylene).
	Lippke discloses on page 748 Introduction, zirconium-based metal−organic frameworks (MOFs) have become an intensely investigated family among MOFs.  The main reason for this popularity is the high thermal and outstanding chemical stability, especially against water, of many members of this family.  
	Lippke discloses on page 752 MOF Syntheses, benzoic acid (≥99.5%), N,Ndimethylformamide (≥99.8%), ethanol (denatured, ≥99.8%), ZrCl4 (≥99.5%), ZrOCl2·8H2O (98%), and acetic acid (≥99.7%) were used as received.

    PNG
    media_image1.png
    103
    301
    media_image1.png
    Greyscale

	It is to be noted, Lippke discloses the method for producing a metal-organic framework with linkers but fails to further teach the claimed alkyl-ferrocene group redox linkers by performing solvothermal synthesis.
	However, it is known in the art to synthesize ferrocene-bearing linkers to a metal-organic framework (MOF), as taught by Pour.
	Pour discloses on page 226, the design and synthesis of aromatic-pendant bearing MOF linkers for assembly into highly stable zirconium frameworks. By creating organic links that feature redox groups tethered by sp3 aliphatic ethers, through space charge transport could be actualized while retaining high structural integrity. Of the three initial pendant groups attempted, only the ferrocene-bearing linkers were synthesized efficiently enough for MOF incorporation, though it is believed that similar methods could be applied to other redox active pendant species.  A redox inactive linker was mixed with the redox active ferrocene linker and were able to be crystallized together isometrically. By incrementally varying the mole % of ferrocene incorporation, the Fc oxidative peak current could be effectively tuned, showing an exponential correlation with Fc content.  Pour shows the synthesis of Fc1-PEPEP linker:

    PNG
    media_image2.png
    583
    362
    media_image2.png
    Greyscale

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the ferrocene-bearing linkers of Pour to synthesize the MOF of Lippke. The motivation to do so is to use ferrocene-bearing linkers and organic linkers that will aid in effective space redox chemistry with one another in a electroactive MOF.
Regarding Claims 2 and 3
	Lippke modified by Pour disclose the method of producing a MOF comprising redox-active linkers: ω-alkyl-ferrocene.
Lippke modified by Pour fails to explicitly disclose the MOF displaying an electron conductivity and displaying a crystallographic and electrochemical stability, however it is the examiners position the MOF of Lippke modified by Pour would have the same displaying properties as disclosed by the claimed invention due to the MOF and its properties are inseparable.  
“Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. There-fore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.  See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990) MPEP 2112.01  The applicant is reminded that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Schaate et al. “Porous Interpenetrated Zirconium–Organic Frameworks (PIZOFs): A Chemically Versatile Family of Metal–Organic Frameworks” August 2011, discloses in the abstract, the synthesis and characterization of porous interpenetrated  zirconium–organic  frameworks(PIZOFs).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551. The examiner can normally be reached Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Latosha Hines/Primary Examiner, Art Unit 1771